UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-1729



BASIL F. GRAHAM,

                                             Plaintiff - Appellant,

          versus


BILL CLINTON, President,

                                              Defendant - Appellee.




                            No. 98-1733



BASIL F. GRAHAM,

                                             Plaintiff - Appellant,

          versus


BILL BLACK; LARRY SEIGLER;     JOHN   SHERIDAN;
TITLE INSURANCE COMPANY,

                                            Defendants - Appellees.
                             No. 98-1756



BASIL F. GRAHAM,

                                              Plaintiff - Appellant,

          versus


HARRY COX,

                                              Defendant - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-98-162-3, CA-98-163-3, CA-98-164)


Submitted:   July 22, 1998                 Decided:   August 5, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Basil F. Graham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Basil F. Graham filed three civil actions. In No. 98-1729,

Graham filed a complaint against President Clinton, and in No. 98-

1733 and 98-1756, Graham filed a complaint against his former

employers. The district court dismissed each complaint without

prejudice for lack of personal jurisdiction and improper venue. We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Graham v. Clinton, No. CA-98-162-3; Graham v.

Black, No. CA-98-163-3; Graham v. Cox, No. CA-98-164 (E.D. Va. May

7, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3